McArthur brought suit on certain orders drawn by highway commissioners on the township treasurer, who- refused payment. The trial court ruled that mandamus was the proper remedy.
Judgment affirmed April 18, 1876.
The court say: “Mandamus and not an action against the township is the proper remedy to enforce payment of orders regularly drawn by highway commissioners; the duty of the township authorities to raise the necessary funds and to malee payment is just as imperative upon the presentation of such orders as it would be after judgment against the township.”